Case 3:19-cr-00308-VAB Document1 Filed 12/12/19 Page 1 of 2

UNITED STATES DISTRICT COURT

 

DISTRICT OF CONNECTICUT
UNITED STATES OF AMERICA i CRIMINAL NO. 3:19CR S02 O (VAB)
V. : VIOLATIONS:
26 U.S.C. § 7203
JENNIFER O’BRIEN, a.k.a. : (Willful Failure to File a Tax Return)
“Jennifer Brokaw” United States District Court
District of Connecticut
INFORMATION FILED AT BRIDGEPORT
Decempey? 12-99 19
The United States Attorney charges: Robin D. TaborapClesk

  
   

By
Introductory Allegations

Deputy Cletk

1. For all times relevant to this Information, the defendant JENNIFER O’BRIEN, who
was known as JENNIFER BROKAW (hereinafter “O’ BRIEN”), was a resident of Hebron,
Connecticut.

2. Beginning in or about September 2012, O’ BRIEN became power of attorney for her
mother, referred to here as “D.S.”, and had control over assets intended to be used for D.S.’s benefit
(“D.S.’s Funds”). As such, O’BRIEN had a fiduciary relationship with D.S. and D.S.’s Funds.

3. Between 2012 and 2014, O’BRIEN spent D.S.’s Funds for the benefit of D.S. as well
as for the personal benefit of O7 BRIEN and O’BRIEN’s children.

4. For the years 2012, 2013, and 2014, O’ BRIEN’s misappropriation of D.S.’s Funds
for the personal benefit of O BRIEN and O’ BRIEN’s children resulted in income to O’BRIEN.

5. For the years 2012, 2013 and 2014, O’BRIEN did not file U.S. Individual Income

Tax Returns, either individually, or jointly with her spouse.

COUNTS ONE THROUGH THREE
(Willful Failure to File a Tax Return)

 

6. Paragraphs 1 to 5 are incorporated by reference.
Case 3:19-cr-00308-VAB Document1 Filed 12/12/19 Page 2 of 2

7. During each calendar year listed below, in the District of Connecticut and elsewhere,
the defendant JENNIFER O’BRIJEN had and received gross income in excess of the minimum filing
requirement for federal income tax returns, using a married filing jointly, married filing separately,
single filing status, or head of household filing status. By reason of such gross income, she was
required by law, following the close of each calendar year set forth below and on or about the filing
dates set forth below, to make an income tax return to the Internal Revenue Service Center at
Kansas City, Missouri, to an address specified by the IRS in Hartford, Connecticut, to any local
office of the IRS, or to any other IRS office permitted by the Commissioner of the Internal
Revenue, stating specifically the items of her gross income and any deductions and credits to which
she was entitled. Well knowing and believing all of the foregoing, O'BRIEN willfully failed, on or '
about the dates set forth below, in the District of Connecticut and elsewhere, to make an income tax

return, to wit:

 

 

 

 

Count Calendar Year | Filing Due Date
ONE 2012 April 15, 2013
TWO 2013 April 15, 2014

THREE 2014 April 15, 2015

 

 

 

 

 

All in violation of Title 26, United States Code, Section 7203.
UNITED STATES OF AMERICA

Pe hol

G-FONARD C. BOYLE
FIRST ASSISTANT UNITE’STATES ATTORNEY

C) Up fatraix

JENNIF R’ LARAIA
ASSISTANT UNITED STATES ATTORNEY

De
